DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the prior art have been fully considered but they are moot.  Applicant is arguing about the limitations added to the claim in the amendment, which are addressed in the new grounds of rejection below.  Examiner again recommends amendment to better reflect the structure of for example, Figure 5 (i.e. perhaps indicating that the heat pipes of the left and right module are self-contained or independent, i.e. do not join) and also recommends defining the left/right, and/or front/back with respect to the evaporator.  Examiner is available for interview to discuss potential claim amendments to overcome currently applied prior art.  Please use the contact information below to schedule such an interview if such is desired. 

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  The verb “are” does not agree with the subject “a space”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725: previously cited) in view of Khattar (US 4,971,139) and Lin et al. (US 2007/0095510: previously cited).
Cayce discloses a dehumidifier comprising: 
a condenser configured to condense a refrigerant (see at least condenser #38); 
an evaporator configured to evaporate the refrigerant (see at least evaporator #34); 
and a heat transfer module configured to absorb heat from air flowing into the evaporator, and to transfer the heat to air discharged from the evaporator (see at least #24/#26/#30; column 7, line 65 through column 8, line 20), 
wherein the heat transfer module comprises:
 a right module enclosing a right side of the evaporator (see at least heat pipe reheat coil #30); and 
a left module enclosing a left side of the evaporator (see at least heat pipe precooling coil #24), 
wherein the right module and the left module each comprises: 
a plurality of side heat pipes that are vertically arranged relative to a direction of gravity, each of the side heat pipes having a U shape to seal a fluid therein (see at least Figure 1, heat pipes #24/#30 each having U-shaped sections to seal/join straight sections; see also column 8, lines 9-20); 
a plurality of side cooling fins connected to the plurality of side heat pipes and are horizontally arranged (see at least Figure 1, heat pipes #24/#30 each having a plurality of fins; see also column 8, lines 9-20); and 
a plurality of middle section modules disposed at a middle portion of the heat transfer module between a front surface and a rear surface of the evaporator, to connect the right 22module with the left module (see at least piping #26 disposed between the front and rear of evaporator #34, which need not be distinct from left/right as claimed).
Cayce is silent regarding wherein each of the middle section modules comprises: 
a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module, 
wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module.
Khattar teaches another dehumidifier comprising a heat transfer module with heat pipes wherein a middle section module comprises a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module (see at least column 7, line 67 through column 8, line 14; column 8, lines 35-37; Figure 4, control valve #68 which includes a tubular shape sleeve that receives end portions of left and right heat pipes at the linking section #128/#28; compare also Figure 1, the heat pipes #18/#118 are vertically arranged, thus the sleeves of the control valve #68 are also vertically arranged), wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module (see at least Figure 4, the tubular sleeve portion of control valve #68 is larger in diameter than the left and right pipes at linking section #128/#28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce with a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module, wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module, as taught by Khattar, to improve the dehumidifier of Cayce by allowing for the flow capacity of the back and forth flow from the evaporator and condenser sections of the heat pipe to be adjusted according to temperature/humidity (see at least Khattar column 7, line 67 through column 8, line 12).  
Cayce in view of Khattar does not disclose and a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves.
Lin et al. teaches another heat pipe wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe (see at least adiabatic sections #163 with second portion #14b of fins: Examiner notes that the valve of Khattar is positioned at the adiabatic sections of the heat pipe modules).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Khattar with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves; that is, using the known technique of wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe, as taught by Lin et al., to provide the dehumidifier of Cayce in view of Khattar with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improved heat transfer with the ambient environment.  
Cayce as modified by Khattar and Lin et al., above, further discloses wherein each of the plurality of dummy fins has the same shape as each of the plurality of side cooling fins (see at least Lin et al. fin section #14b has the same shape as the remaining sections), wherein the plurality of dummy fins are horizontally spaced apart from each other along with the plurality of side cooling fins (see at least Cayce Figure 1, heat pipes #24/#30 each having a plurality of fins; Lin et al. fin section #14b (and #14a/#14c): in each instance the fins are spaced apart horizontally), and wherein the plurality of dummy fins and the plurality of side cooling fins are extended in a vertical direction (inherent to fins: see at least Cayce Figure 1, heat pipes #24/#30 each having a plurality of fins; Lin et al. fin section #14b).

Regarding claim 7, Cayce as modified by Khattar and Lin et al., above, does not disclose wherein a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cayce as modified by Khattar and Lin et al. to have a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cayce as modified by Khattar and Lin et al.  would not operate differently with a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins since the fins will still dissipate heat in the same manner (and at least some of the fins of Cayce/Lin et al. have a same spacing). Further, applicant places no criticality on the range claimed, indicating simply that a space between the plurality of dummy fins may be equal, or substantially equal, to a space between the plurality of side cooling fins (specification pages 15-16).

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce in view of Khattar and Lin et al., as applied to claim 1 above, and further in view of Dinh (US 5,404,938: previously cited).
Regarding claim 2, Cayce is silent regarding wherein each of the plurality of side cooling fins is formed as a corrugated fin.
Dinh teaches another dehumidifier with heat pipe heat transfer module having side cooling fins wherein each of the plurality of side cooling fins is formed as a corrugated fin (see at least Figures 14-15, column 8, line 58 through column 9, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Khattar and Lin et al. with wherein each of the plurality of side cooling fins is formed as a corrugated fin, as taught by Dinh, to improve the dehumidifier of Cayce in view of Khattar and Lin et al. by adjusting the heat transfer between the evaporator and the heat pipe of the heat transfer module (see at least Dinh column 8, line 58 through column 9, line 3).  


Regarding claim 3, Cayce is silent regarding wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction.
Dinh teaches another dehumidifier with heat pipe heat transfer module having side cooling fins wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction (see at least Figures 14-15, column 8, line 58 through column 9, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Khattar and Lin et al. with wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction, as taught by Dinh, to improve the dehumidifier of Cayce in view of Khattar and Lin et al. by adjusting the heat transfer between the evaporator and the heat pipe of the heat transfer module (see at least Dinh column 8, line 58 through column 9, line 3).  

Claims 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725: previously cited) in view of Khattar (US 4,971,139) and Lin et al. (US 2007/0095510: previously cited).
Cayce discloses a dehumidifier comprising: 
a condenser configured to condense a refrigerant (see at least condenser #38); 
an evaporator configured to evaporate the refrigerant (see at least evaporator #34); and
a heat transfer module configured to absorb heat from air flowing into the evaporator, and to transfer the heat to air discharged from the evaporator (see at least #24/#26/#30; column 7, line 65 through column 8, line 20), 
wherein the heat transfer module comprises: 
a right module enclosing a right side of the evaporator (see at least heat pipe reheat coil #30); and 
a left module enclosing a left side of the evaporator (see at least heat pipe precooling coil #24), wherein each of the right module and the left module comprises: 
a plurality of side heat pipes each comprising two straight line parts, which extend in a left and right direction of the heat transfer module and are spaced apart from each other in a front and rear direction of the heat transfer module (see at least Figure 1, heat pipes #24/#30 each having a pair of straight line parts that extend in a left and right direction of the heat transfer module (which need not be the same as a left and right direction of the evaporator as claimed) and are spaced in a front/rear direction of the heat transfer module), and a connection part that connects the two straight line parts (see at least Figure 1, heat pipes #24/#30 each having U-shaped sections to seal/join straight sections; see also column 8, lines 9-20); 
a plurality of side cooling fins connected to the plurality of side heat pipes and spaced apart from each other in the left and right direction (see at least Figure 1, heat pipes #24/#30 each having a plurality of fins; see also column 8, lines 9-20); and 
wherein a plurality of middle section modules are disposed at a middle portion of the heat transfer module between a front surface and a rear surface of the evaporator, to connect the right module with the left module (see at least piping #26 disposed between the front and rear of evaporator #34, which need not be distinct from left/right as claimed).
Cayce is silent regarding wherein each of the middle section modules comprises: 
a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module, 
wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module.
Khattar teaches another dehumidifier comprising a heat transfer module with heat pipes wherein a middle section module comprises a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module (see at least column 7, line 67 through column 8, line 14; column 8, lines 35-37; Figure 4, control valve #68 which includes a tubular shape sleeve that receives end portions of left and right heat pipes at the linking section #128/#28; compare also Figure 1, the heat pipes #18/#118 are vertically arranged, thus the sleeves of the control valve #68 are also vertically arranged), wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module (see at least Figure 4, the tubular sleeve portion of control valve #68 is larger in diameter than the left and right pipes at linking section #128/#28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce with a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module, wherein a diameter of the plurality of sleeves is greater than a diameter of the plurality of side heat pipes of the left module and a diameter of the plurality of side heat pipes of the right module, as taught by Khattar, to improve the dehumidifier of Cayce by allowing for the flow capacity of the back and forth flow from the evaporator and condenser sections of the heat pipe to be adjusted according to temperature/humidity (see at least Khattar column 7, line 67 through column 8, line 12).  
Cayce in view of Khattar does not disclose and a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves.
Lin et al. teaches another heat pipe wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe (see at least adiabatic sections #163 with second portion #14b of fins: Examiner notes that the valve of Khattar is positioned at the adiabatic sections of the heat pipe modules).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Khattar with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves; that is, using the known technique of wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe, as taught by Lin et al., to provide the dehumidifier of Cayce in view of Khattar with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improved heat transfer with the ambient environment.  
Cayce as modified by Khattar and Lin et al, above, further discloses wherein each of the plurality of dummy fins has the same shape as each of the plurality of side cooling fins (see at least Lin et al. fin section #14b has the same shape as the remaining sections), wherein the plurality of dummy fins are horizontally spaced apart from each other along with the plurality of side cooling fins (see at least Cayce Figure 1, heat pipes #24/#30 each having a plurality of fins; Lin et al. fin section #14b (and #14a/#14c): in each instance the fins are spaced apart horizontally), and wherein the plurality of dummy fins and the plurality of side cooling fins are extended in a vertical direction (inherent to fins: see at least Cayce Figure 1, heat pipes #24/#30 each having a plurality of fins; Lin et al. fin section #14b).

Regarding claim 12, Cayce further discloses wherein each of the plurality of side cooling fins is 24connected to the two straight line parts (see at least Figure 1, heat pipes #24/#30 each having a plurality of fins connected to the straight line parts of each of heat pipes #24/#30; see also column 8, lines 9-20).  
Regarding claim 13, Cayce further discloses wherein one of the two straight line parts is disposed at a front side of the evaporator (see at least Figure 1, the pair of straight line parts of heat pipe #24 is disposed at a front side of the evaporator (which as claimed need not be distinct from the left side)), and the other one of the two straight line parts is disposed at a rear side of the evaporator (see at least Figure 1, the pair of straight line parts of heat pipe #30 is disposed at a rear side of the evaporator (which as claimed need not be distinct from the right side)).
Regarding claim 14, Cayce further discloses wherein the connection part is disposed on at least one of a left side and a right side of the evaporator (see at least Figure 1, heat pipes #24/#30 each having U-shaped sections to seal/join straight sections; see also column 8, lines 9-20: the U-shaped sections are formed on both left and right side of the evaporator #34).
Regarding claim 18, Cayce as modified by Khattar and Lin et al., above, does not disclose wherein a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cayce as modified by Khattar and Lin et al. to have a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cayce as modified by Khattar and Lin et al.  would not operate differently with a space between the plurality of dummy fins are equal to a space between the plurality of side cooling fins since the fins will still dissipate heat in the same manner (and at least some of the fins of Cayce/Lin et al. have a same spacing). Further, applicant places no criticality on the range claimed, indicating simply that a space between the plurality of dummy fins may be equal, or substantially equal, to a space between the plurality of side cooling fins (specification pages 15-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763